

116 HR 7075 IH: Climate Change and Hurricane Correlation and Strategy Act
U.S. House of Representatives
2020-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7075IN THE HOUSE OF REPRESENTATIVESJune 1, 2020Ms. Garcia of Texas introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committees on Energy and Commerce, and Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the President from deploying any strategic weapon, such as a nuclear bomb, for purposes of altering weather patterns or addressing climate change, and for other purposes.1.Short titleThis Act may be cited as the Climate Change and Hurricane Correlation and Strategy Act. 2.FindingsThe Congress finds the following:(1)According to reports dated August 24, 2019, President Trump suggested the use of nuclear weapons to disrupt hurricane paths. Specifically, the President stated, I got it. I got it. Why don’t we nuke them? They start forming off the coast of Africa, as they’re moving across the Atlantic, we drop a bomb inside the eye of the hurricane and it disrupts it. Why can’t we do that?.(2)The National Oceanic and Atmospheric Administration (NOAA), the United States Government agency that monitors and researches weather patterns and changes, stated During each hurricane season, there always appear suggestions that one should simply use nuclear weapons to try and destroy the storms. Apart from the fact that this might not even alter the storm, this approach neglects the problem that the released radioactive fallout would fairly quickly move with the tradewinds to affect land areas and cause devastating environmental problems. Needless to say, this is not a good idea..(3)Nuclear weapons are the most powerful weapons known to mankind. A nuclear blast radius carries exponentially damaging radioactive fallout, as demonstrated by atmospheric tests conducted by the United States in the 1950s and 1960s in the Pacific and Nevada Test Range.(4)According to the Director of National Intelligence and Chairman of the Joint Chiefs of Staff, climate change remains a critical national security threat.(5)Researchers found that if little is done to constrain greenhouse gas emissions, and the world warms by 3 ºC to 4 ºC this century, then hurricane rainfall could increase by a third, while wind speeds would be boosted by as much as 25 knots.(6)Stronger hurricanes are intensifying more rapidly than they were 30 years ago due to climate change, according to recent research.(7)Increasing numbers of hurricanes are a function of climate change and must be addressed through serious and long-term solutions that include scientific research and technological innovation.(8)There is cause for concern to public health, safety, and national security by the dangerous misuse of nuclear bombs to alter serious weather patterns. 3.ProhibitionThe Federal Government (including the President and any Federal official, department, and agency) shall not deploy a strategic weapon, such as a nuclear bomb, for purposes of altering weather patterns or addressing climate change.4.Scientific report and strategic plan to address climate change and hurricanes(a)In generalNot later than 180 days after the date of enactment of this Act, and annually thereafter for 5 years, the President, in coordination with the Administrators of the Environmental Protection Agency and the National Oceanic and Atmospheric Administration, shall issue a report to Congress on ways to combat increasing hurricane activity due to warming oceans from climate change.(b)ContentsEach report submitted under subsection (a) shall—(1)specify the number, names, and dates of the hurricanes over the past 30 years;(2)with respect to such hurricanes, include scientific evidence and research regarding—(A)fatalities and injuries;(B)local, State, and Federal costs per hurricane; and(C)frequency of occurrence and changes in magnitude and intensity patterns;(3)additional analysis of observations and changes to human activity that cause climate change and weather intensity; and(4)the strategic plan addendum required by subsection (d).(c)Effect of nuclear weaponsThe first report submitted under subsection (a) shall include a one-time scientific explanation and analysis on the use of nuclear bombs to alter severe weather, such as hurricanes, including—(1)the radioactive fallout;(2)the potential public health and environmental risks; and(3)observations as to how such use would or would not address the systemic issues and challenges of hurricanes.(d)Strategic planEach report submitted under subsection (a) shall include a strategic plan addendum including—(1)10-, 20-, and 30-year goals for—(A)reducing greenhouse gas emissions, pollution, and harmful human activity; and(B)addressing causes of climate change and weather intensity; and(2)recommendations to the Congress on policy changes needed to combat hurricane and climate change activity.(e)ConsultationIn preparing the report required by subsection (a), the Administrators of the Environmental Protection Agency and National Oceanic and Atmospheric Administration shall consult with relevant public and private sector scientific experts.